Case 0:19-cv-60728-BB Document 145 Entered on FLSD Docket 01/31/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                      Case No. 0:19-cv-60728-BB

  JOSE GARCIA, LEDVIN ALARCON,
  and all others similarly situated under
  29 U.S.C. §216(b),

         Plaintiffs,

  vs.

  J & J, INC. d/b/a EAGLE PAINTING, a
  Florida corporation, JANET S. FIELD, individually,
  and JOHN H. FIELD, individually,

         Defendants.
                                                        /

                                JOINT NOTICE OF SETTLEMENT

         The parties, by and through respective undersigned counsel, hereby advise the Court that

  the parties have reached a settlement in this matter. The parties are in the process of drafting and

  finalizing the settlement documents and anticipate filing the appropriate papers with the Court

  within the next ten (10) days.

         As part of the settlement, the parties have agreed to consent to magistrate judge jurisdiction

  for Lynn’s Food approval and for the determination of a reasonable fee and cost award. However,

  because the current paired magistrate judge (Valle) presided over the initial settlement conference

  in this case, and therefore was privy to confidential discussions with defendants and their counsel,

  defendants respectfully request that this Court re-assign this case to a different magistrate judge.

  Plaintiffs believe Judge Valle’s historical involvement in this case, including her rulings on several

  motions, provides helpful background for deciding the reasonableness of fees and costs.

  Respectfully submitted on January 31, 2020
Case 0:19-cv-60728-BB Document 145 Entered on FLSD Docket 01/31/2020 Page 2 of 4



  By: s/ J. Freddy Perera              By: s/ Daniel R. Levine
  J. Freddy Perera, Esq.               Daniel R. Levine, ESQ.
  Florida Bar No. 93625                Florida Bar No. 0057861
  freddy@pererabarnhart.com            drl@pbl-law.com
  Valerie Barnhart, Esq.               PADULA BENNARDO LEVINE, LLP
  Florida Bar No. 88549                3837 NW Boca Raton Blvd., Suite 200
  valerie@pererabarnhart.com           Boca Raton, FL 33431
  Brody M. Shulman, Esq.               Telephone: (561) 544-8900
  Fla. Bar No.: 092044                 Facsimile: (561) 544-8999
  brody@pererabarnhart.com             Counsel for Defendants
  Waynice A. Green, Esq.
  Florida Bar No. 116175
  waynice@pererabarnhart.com
  PERERA BARNHART, P.A.
  12555 Orange Drive, 2nd Floor
  Davie, Florida 33330
  Telephone: 786-485-5232
  Attorneys for Plaintiffs
Case 0:19-cv-60728-BB Document 145 Entered on FLSD Docket 01/31/2020 Page 3 of 4



                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 31, 2020, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel of record identified on the Service List below via transmission of
  Notices of Electronic Filing generated by CM/ECF.



                                                       s/ Daniel R. Levine
                                                       DANIEL R. LEVINE, ESQ.



                                          SERVICE LIST

                    Jose Garcia, et al. v. J & J, Inc. d/b/a Eagle Painting, et al.
                                   Case No. 0:19-cv-60728-BB
                     United States District Court, Southern District of Florida

   J. Freddy Perera, Esquire                        Daniel R. Levine, Esquire
   E-Mail: freddy@pba-law.com                       E-Mail: DRL@PBL-Law.com
   Perera Barnhart, P.A.                            Padula Bennardo Levine, LLP
   12555 Orange Drive, Suite 268                    3837 NW Boca Raton Blvd., Suite 200
   Davie, FL 33330                                  Boca Raton, FL 33431
   Telephone:     (786) 485-5232                    Telephone:    (561) 544-8900
   Counsel for Plaintiffs                           Facsimile:    (561) 544-8999
   Via CM/ECF                                       Counsel for Defendants
                                                    Via CM/ECF
   Valerie Barnhart, Esquire
   E-Mail: valerie@pba-law.com
   Perera Barnhart, P.A.
   12555 Orange Drive, Suite 268
   Davie, FL 33330
   Telephone:     (786) 485-5232
   Counsel for Plaintiffs
   Via CM/ECF
   Brody M. Shulman, Esquire
   E-Mail: brody@pba-law.com
   Perera Barnhart, P.A.
   12555 Orange Drive, Suite 268
   Davie, FL 33330
   Telephone:     (786) 485-5232
   Counsel for Plaintiffs
   Via CM/ECF
Case 0:19-cv-60728-BB Document 145 Entered on FLSD Docket 01/31/2020 Page 4 of 4
